Matter of Belkin v Barry R. (2019 NY Slip Op 07250)





Matter of Belkin v Barry R.


2019 NY Slip Op 07250


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
LINDA CHRISTOPHER, JJ.


2018-11232
 (Index No. 3123/18)

[*1]In the Matter of Gary Belkin, etc., respondent,
vBarry R. (Anonymous), appellant.


Mental Hygiene Legal Service, Garden City, NY (Michael Neville, Lisa Volpe, and Dennis B. Feld of counsel), for appellant.
New York City Department of Health & Mental Hygiene, Long Island City, NY (Sean Roman Strockyj of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law §§ 9.35 and 9.60(m) for the involuntary assisted outpatient treatment of Barry R., Barry R. appeals from an order of the Supreme Court, Richmond County (Wayne M. Ozzi, J.), dated July 6, 2018. The order, insofar as appealed from, upon rehearing and review, directed Barry R. to comply with an assisted outpatient treatment plan, as set forth in an order of the same court (Orlando Marrazzo, Jr., J.), dated May 7, 2018, to the extent such order was to remain in effect until February 15, 2019.
ORDERED that the appeal is dismissed, without costs or disbursements.
The order at issue on the instant appeal has expired by its own terms. The appeal has been rendered academic, and does not warrant the invocation of an exception to the mootness doctrine (see Matter of Michael P. [Perlman] , 131 AD3d 1062; Matter of Anonymous [South Beach Psychiatric Ctr.], 114 AD3d 675; Matter of Yuri M. [Karpati], 107 AD3d 999). Accordingly, the appeal must be dismissed as academic.
DILLON, J.P., LEVENTHAL, MALTESE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court